Title: From George Washington to the Board of War, 1 October 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Quarters West point Octob. 1st 1779
        
        I have the Honor to transmit You the Arrangement of the Virginia line as corrected and newly formed on the 23d Instant—in consequence of which Sundry Commissions are wanted—occasioned by former omissions—deaths—resignations and promotions into the State Regiments. The instances in which Commissions are required are, as I understand by the Memorandum at the end of the Arrangement, where the word promoted—the d[itt]os following—& asterissks are set against the Officers Names. In other cases they have been issued. By some means or other, the Arrangement at Middle Brook was conducted upon principles different from those the Officers of the Virginia line with the approbation of the Committee of Congress had established at White plains, which produced some confusion. I have struck Captain Israel out of the 4th Regiment and made the consequent promotions, upon the Report of the Officers of his long absence. I have also charged Generals Woodford & Muhlenberg to call upon all Absent Officers, not employed with Genl Scott, in the most pointed and peremptory terms, as I had often done before, to rejoin their Corps. The irregularities mentioned to have taken place with respect to the Commissions of the Officers of the 9th Regiment

cannot be rectified at present. I return Lt Colo. Cabell’s & Major Waggoner’s Commissions—as they require to be renewed or altered in their dates. I wish it were in my power to be more particular in the causes of vacancies; but they happen frequently in such a way—that I can not ascertain them or their dates. Of such however in the different lines, as have been regularly made since the transmission of the Arrangements, I now inclose a List. I have allowed the Officers who have resigned latterly to retain their Commissions—as I found it a matter generally wished and deemed right, and have indorsed their Resignations.
        As all promotions from Captains and their Superior Officers are lineal, and their Original appointments having frequently happened on the same day—it is necessary to number their Commissions—to determine in such case, their precedence; and as by the changes which must inevitably take place by reason of resignations &c. some confusion may arise without a regular & Uniform principle is established in the case; I would submit it to the Board—whether in the instance of Captains and of Superior Officers—their Commissions had not better be numbered as new promotions arise, in Regular succession. For example—If a State has 30 Captains—Numbered 1. 2 &c. to 30—one dies—resigns &c. and a New One is appointed, his Commission might be Numbered 31 &c. and so in the instance of Field Officers. It is true, there will appear some inconsistency in Commissions bearing higher Numbers—than the real number of Officers in the line; but it will not be attended with any injury—and it is the best mode that has occurred to me, to prevent confusion, so long as the circumstance of date itself, will not be sufficient to decide the precedence which must be the case, while there remain Two or more Officers of the same rank and same appointment. And with respect to Subalterns—as they do not rise lineally, but Regimentally—their Commissions may not be Numbered, but their Regimental precedence, which with Officers of their class is most material to be adjusted, may be designated in the body of the Commission by calling them the 1. 2 &c. (no matter how high the numbers proceed) Lieut. or Ensign of the  Regiment of . If a Question of precedence between Officers of this Class, of different Regiments, or of the line at large should arise—the dates of their Commissions where dissimilar will determine it—and if not—some other mode must be recurred to. If the Board have not adopted some better principles and approve these—they can apply them to the Commissions to be issued in consequence of the Arrangement now transmitted—having regard to the numbers of those made out under the former arrangement, in the case of the Captains

and Superior Officers. I have the Honor to be with great respect & esteem Gentn Yr Most Obedt servt
        
          G.W.
        
        
          P.S. I forward by this conveyance a Return of Colo. Lamb’s Regiment—agreable to the Resolution of the 15 of March.
        
      